After Remand from the Alabama Supreme Court

YATES, Presiding Judge.
This court, on June 27, 2003, affirmed the circuit court’s judgment, without an opinion. Medical Licensure Comm’n of Alabama v. Almeida, 897 So.2d 1091 (Ala.Civ.App.2003). The Alabama Supreme Court has reversed this court’s judgment and has remanded the case. Ex parte Medical Licensure Comm’n of Alabama, 897 So.2d 1093 (Ala.2004). Accordingly, the judgment of the circuit court is reversed, and the case is remanded for further proceedings or orders consistent with the supreme court’s opinion.
REVERSED AND REMANDED.
CRAWLEY, THOMPSON, PITTMAN, and MURDOCK, JJ., concur.